Citation Nr: 1209213	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  09-22 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1999 to January 2003, from December 2003 to March 2005, and from June 2007 to August 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

In September 2009, the Veteran testified at an informal conference at the RO before a decision review officer.  A summary of the conference has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  The Veteran's service treatment records (STRs) show that he reported having recurrent back pain in December 2002; he was assessed with mechanical low back pain.  In March 2008, the Veteran again complained of back pain; the diagnosis was lumbago.  In a June 2008 report of medical assessment, the Veteran reported having low back pain for seven months.  No diagnosis of an underlying disability for the Veteran's complaints of pain was given.  The Veteran contends that his back pain started when he was lifting machine guns onto a Humvee repeatedly.  He also described pain when riding in a Humvee do to the jarring of the vehicle.  See December 2008 VA examination report.  The Board observes that the Veteran received the Combat Action Badge for his second period of service.

According to post-service medical records, the Veteran has continued to complain of back pain.  X-rays of the lumbar spine in September 2008 revealed relative straightening of the lumbar spine as well as minor rotatory scoliotic curvature through the upper lumbar spine; correlation with underlying muscular spasm or sequelae of musculoligamentous injury would be recommended.  Intervertebral disc space heights appeared approximately preserved.  X-rays of the thoracic spine also taken in September 2008 revealed no acute fracture, subluxation, or dislocation.  A notation was made of a mild dextrocurvature versus patient positioning throughout the thoracic spine.  Intervertebral disc spaces appeared approximately preserved.  At a December 2008 VA examination, the Veteran was diagnosed with musculoligamentous thoracic and low back pain.  The Veteran reported seeing a private chiropractor, C.W., M.D.

Private records received from the Veteran include a record from Dr. C.W. dated in October 2008, which does not contain a diagnosis of any back disorder.  However, the report did indicate that the Veteran might have follow-up treatment as needed.  Records from the West Fargo Clinic dated from July 2009 to August 2009 show that the Veteran was treated for back pain.  Diagnoses included low back pain with right lower extremity radiculopathy and musculoligamentous pain.  A physical therapy record dated in July 2009 reveals that the Veteran was referred to physical therapy for a lumbar strain and back pain by his physician at the West Fargo Clinic, K.W., M.D.  However, the July 2009 record from Dr. K.W. prescribing physical therapy did not include a diagnosis of a lumbar strain; rather, the diagnosis was low back pain with right lower extremity radiculopathy.  An MRI in August 2009 revealed minimal facet signal asymmetries, which raised the question of early degenerative facet disease; however, there is no indication that the Veteran has been diagnosed with degenerative disease.  Indeed, none of the Veteran's post-service medical records show a diagnosis of a current disability or underlying pathology to account for his back complaints.

The Board observes that, following the September 2009 informal hearing, the record was kept open for the Veteran to submit additional treatment records to show a diagnosis of a back disorder.  To date, no additional records have been received.  However, as the Veteran clearly had in-service complaints, and as post-service records show that he continues to have back pain and might have degenerative disease, the Board finds that a remand is necessary to obtain any additional pertinent records.  In this regard, the records from Dr. C.W. and the West Fargo Clinic indicate that the Veteran receives treatment on a continuous basis as needed.  Therefore, on remand, additional records from Dr. C.W. and the West Fargo Clinic should be obtained.  Further, in light of the Veteran's continued back complaints, the Board believes that, after obtaining any additional treatment records that may be available, the Veteran should be afforded a VA examination to determine whether he has a current back disorder related to his in-service complaints.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service back treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that he may have received from Dr. C.W. and at the West Fargo Clinic.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any back disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed back disorder had its clinical onset in service or is otherwise related to active duty.  In answering this question, the examiner should address the STRs showing back complaints in addition to the Veteran's competent and credible contentions regarding a continuity of symptomatology since service.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


